

EXHIBIT 10.7


UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
JOHN L. WALSH


    
John L. Walsh is President and Chief Executive Officer of UGI Corporation. Mr.
Walsh has an oral compensation arrangement with UGI Corporation, which includes
the following:


Mr. Walsh:


1.
is entitled to an annual base salary, which for fiscal year 2018 was $1,196,845;

2.
participates in UGI Corporation’s annual bonus plan, with bonus payable based on
the achievement of pre-approved financial and/or business performance objectives
that support business plans and strategic goals;

3.
participates in UGI Corporation’s long-term compensation plans, UGI
Corporation’s 2004 Omnibus Equity Compensation Plan, as amended, and UGI
Corporation’s 2013 Omnibus Incentive Compensation Plan;

4.
will receive cash benefits upon termination of his employment without cause
following a change in control of UGI Corporation; and

5.
participates in UGI Corporation’s benefit plans, including the UGI Pension Plan,
Senior Executive Employee Severance Plan, Supplemental Executive Retirement
Plan, UGI Savings Plan, and Supplemental Savings Plan.





















UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
ROGER PERREAULT




Roger Perreault is Executive Vice President, Global LPG of UGI Corporation and
President of UGI International, LLC. Mr. Perreault has an oral compensation
arrangement with UGI Corporation, which includes the following:


Mr. Perreault:
1.
is entitled to an annual base salary, which for fiscal year 2018 was $577,837;

2.
participates in UGI Corporation’s annual bonus plan, with bonus payable based on
the achievement of pre-approved financial and/or business performance objectives
that support business plans and strategic goals;

3.
participates in the UGI Corporation 2013 Omnibus Incentive Compensation Plan,
with annual awards as determined by the Compensation and Management Development
Committee;

4.
will receive cash benefits upon termination of his employment without cause
following a change in control of UGI Corporation; and

5.
participates in UGI Corporation’s benefit plans, including the Senior Executive
Employee Severance Plan, 2009 Supplemental Executive Retirement Plan for New
Employees, and UGI Savings Plan.









UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
ROBERT F. BEARD




Robert F. Beard is Executive Vice President, Natural Gas of UGI Corporation and
President and Chief Executive Officer of UGI Utilities, Inc. Mr. Beard has an
oral compensation arrangement with UGI Corporation, which includes the
following:


Mr. Beard:


1.
is entitled to an annual base salary, which for fiscal year 2018 was $354,432;

2.
participates in UGI Utilities, Inc.’s annual bonus plan, with bonus payable
based on the achievement of pre-approved financial and/or business performance
objectives that support business plans and strategic goals;

3.
participates in UGI Corporation’s long-term compensation plans, UGI
Corporation’s 2004 Omnibus Equity Compensation Plan, as amended, and UGI
Corporation’s 2013 Omnibus Incentive Compensation Plan;

4.
will receive cash benefits upon termination of his employment without cause
following a change in control of UGI Corporation or UGI Utilities, Inc.; and

5.
participates in UGI Corporation’s benefit plans, including the UGI Pension Plan,
Senior Executive Employee Severance Plan, Supplemental Executive Retirement
Plan, UGI Savings Plan, and Supplemental Savings Plan.











UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
TED J. JASTRZEBSKI




Ted J. Jastrzebski is Chief Financial Officer of UGI Corporation. Mr.
Jastrzebski has an oral compensation arrangement with UGI Corporation, which
includes the following:


Mr. Jastrzebski:


1.
is entitled to an annual base salary, which for fiscal year 2018 was $650,000,
prorated based on his commencement of employment with UGI Corporation;

2.
participates in UGI Corporation’s annual bonus plan, with bonus pro-rated for
fiscal year 2018 and payable based on the achievement of pre-approved financial
and/or business performance objectives that support business plans and strategic
goals;

3.
participates in the UGI Corporation 2013 Omnibus Incentive Compensation Plan,
with annual awards as determined by the Compensation and Management Development
Committee;

4.
will receive cash benefits upon termination of his employment without cause
following a change in control of UGI Corporation; and

5.
participates in UGI Corporation’s benefit plans, including the Senior Executive
Employee Severance Plan and the 2009 Supplemental Executive Retirement Plan for
New Employees.











UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
MONICA M. GAUDIOSI


Monica M. Gaudiosi is Vice President, General Counsel and Secretary of UGI
Corporation. Ms. Gaudiosi has an oral compensation arrangement with UGI
Corporation, which includes the following:


Ms. Gaudiosi:


1.
is entitled to an annual base salary, which for fiscal year 2018 was $475,345;

2.
participates in UGI Corporation’s annual bonus plan, with bonus payable based on
the achievement of pre-approved financial and/or business performance objectives
that support business plans and strategic goals;

3.
participates in UGI Corporation’s long-term compensation plans, UGI
Corporation’s 2004 Omnibus Equity Compensation Plan, as amended, and UGI
Corporation’s 2013 Omnibus Incentive Compensation Plan;

4.
will receive cash benefits upon termination of his employment without cause
following a change in control of UGI Corporation; and

5.
participates in UGI Corporation’s benefit plans, including the Senior Executive
Employee Severance Plan, 2009 Supplemental Executive Retirement Plan for New
Employees, and UGI Savings Plan.













